Whitfield, C. J.,
delivered tbe opinion of tbe court.
This case is practically controlled by the principles announced by us recently in tbe case of City of Meridian v. Mrs. Rhoda Poole, ante, 108 (s.c., 40 South. Rep., 548). The only principle calling for enunciation in addition to what we there said is this: That a lessee, during tbe period of bis term, has all tbe rights, as to ingress and egress, as to obstructing or interfering therewith, as tbe owner in fee would have, except as to tbe extent of damage. See, as fully supporting this proposition, Coombs v. People (Ill.), 64 N. E. Rep., 1056; Proctor v. Hannibal R. R. Co., 64 Mo., 112; Gilligan v. Board of Aldermen of Providence, 11 R. I., 258; Johnson v. Richardson, 33 Miss., 463. One who owns a leasehold interest in'property possesses an estate just as susceptible to damage, by reason of tbe closing of tbe street and building in tbe street on which such property abuts, as if be owned tbe fee, except, of course, as to the extent of tbe damage.

The decree is erroneous, is hereby reversed, the' injunction is reinstated, and the cause remanded to be proceeded with in accordance with this opinion.